Case, 2:20-cv-05673-JMA Document 4 Filed 02/12/21 Page 1 of 45 PagelD #: 378

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JULIA F. SOUSSIS,

Civil Action No. 2:20-cv-05673-JMA
Debtor-Appellant

BRIEF FOR DEBTOR-APPELLANT

Jeffrey Herzberg, Esq.

JEFFREY HERZBERG, P.C.

Attorney for Debtor-Appellant Julia
F. Soussis

300 Rabro Drive, Suite 114

Hauppauge, New York 11788

(631) 761-6558

ZOSTER AY CONTI

 
Case 2:20-cv-05673-JMA Document 4 Filed 02/12/21 Page 2 of 45 PagelD #: 379

 

TABLE OF CONTENTS
BASIS OF APPELLATE JURISDICTION 000.000. oeccecccce cece ccceeccececeeccee.
STATEMENT OF THE ISSUES AND APPLICABLE STANDARD OF
REVIEW 000... cee cece ces eccaessueeveceuesaeten stub rsiteseeceeece, 2
STATEMENT OF FACTS AND PROCEDURAL HISTORY OF THE
CASE oie cee cree e ct eere resect eneseneeaetietis sitter bere reres 2
INTRODUCTION 0000. cec ce ecceeccecsa secu ecu ttueteessunstbesieeceeeerecs 5

POINT I—- THE BANKRUPTCY COURT SHOULD HAVE ORDERED
THE DISGORGEMENT OF ALL OF THE PROPOSED
CHAPTER 13 PLAN PAYMENTS MADE BY SOUSSIS
TO THE CHAPTER 13 TRUSTEE AS THE SOUSSIS
PROPOSED CHAPTER 13 PLAN WAS NEVER CONFIRMED
BY AN ORDER OF THE BANKRUPTCY COURT ............... 7

POINT Ti —- THE UNDERSIGNED COUNSEL IS ENTITLE TO AN
AWARD OF ATTORNEY’S FEES 0.0.0.0... 0..ccececececacececeeees 3]

CONCLUSION 000.0 c cece eee cc eee sa tsa ceeenesaseesereaetetersarertinses 40
TABLE OF AUTHORITIES
Cases

Anderson v. Credit One Bank, N.A. (In re Anderson), 884 F.3d 382, 2018

U.S. App. LEXIS 5703 (2 Cir. 2017) oo... ccc ccccccecceccecceccetceececceecce. 25
Berkovitz v. United States, 486 U.S. 531, 108 S.Ct. 1954, 100 L.Ed.2d 531
Oe SS.) 32, 33

Binder & Binder, PC v. Barnhart, 481 F.3d 141, 2007 U.S. App. Div. LEXIS
7133 (2"! Cir. 2006)
Blodgett v. Stoebner (In re T.G. Morgan, Inc.), 394 B.R. 478 (8" Cir. BAP
PAU) ce 29
Brandon v. Sherwood (In re Sann), 546 B.R. 840 (Bkrtcy. D. Mont. 2016) ....... 31
Coon. Bar Ass’n v. United States, 620 F.3d 81, 2010 U.S. App. Div. LEXIS

18894 (2™ Cir. 2009) oo... oec ec ceec ccs eecccceeeceuesuueseseeseeuubeceeececeeee. 35
Eresian v. Koza (In re Koza), 375 B.R. 711 (1% Cir. BAP 2007) .....-ceeccceeeeeee 36
In re Acevedo, 497 B.R. 112 (Bkrtey. D.N.M. 2013) .............9, 10, 11, 17, 19, 22
In re Apponline.Com, Inc. (Broward Title Company v. Matrix Capital Bank,

321 B.R. 614 (E.D.N.Y. 2003) oo... ce cece cave cstesesusessvaccecerenes 2
In re Bernard L. Madoff Inv., Secs., LLC, 2016 U.S. Dist. LEXIS 91675

(S.D.NVY. 2016) 00.0 ce cece cece ecececesuceseventaeaesetesenteterensenens 34
In re Crespin, 2019 Bankr. LEXIS 1575 (Bkrtcy. D.N.M. 2019) .0.00....ccceccee ee 22
In re Dickens, 513 B.R. 906 (Bkrtcy. E.D. Ark. 2014) 0.00.00... 16, 17, 18, 19, 22
In re Evans, 2020 Bankr. LEXIS 382, 68 Bankr. Ct. Dec. 106, 2020 WL

739258 (Bkricy. Idaho 2020) 2.0... c cece cececeaeeseettseeees 21, 25, 36
In re JNL Funding Corp., 620 B.R. 25 (Bkrtcy. E.D.N.Y. 2020) 0.0.0.0... 27, 28
In re Lundy, 2017 Bankr. LEXTS 3317 (Bkrtcy. N.D. Ohio 2017) ..........00.. 19, 22
In re Sarnovsky, 436 B.R. 461 (Bkrtcy. N.D. Ohio 2010) 2.0.0... eec ees 29
In re Soussis, 2020 Bankr. LEXIS 3174, 69 Bankr. Ct. Dec. 125, 2020 WL

6701357 (Bkrtcy. E.D.N.Y. 2020) .....0000.0... 22, 24, 26, 27
In re Teter, 2021 Bankr. LEXIS 165, 2021 WL 371750 (Bkrtcy. N.D. Ohio

2021) occ eee ccc e cece ees ee esse cree ee eecasesestavaeneucueunrensnaneneees AQ
In re Turner, 168 B.R. 882 (Bankr. W.D. Tex. 1994) .0.0..0 ec ececee eee 23
JPMorgan Chase Bank, N.A. v. Soussis, 165 A.D.3d 1240 , 84 N.Y.S.3d

805 (2™ Dept., 2018)... cee ccceccceccesecccusccuececceuseceettatetenstenersresss 5
Nardello v. Balboa (In re Nardello), 514 B.R. 105, 2014 U.S. Dist.

LEXIS 106357, 2014 wl 3817148 (D.N.J. 2014) .0.0.00000... 22,

Sasidharan v. Piverger, 145 A.D.3d 814, 44 N.Y.S.3d 85 (2™ Dept., 2016) ......33
Shaifeh v. Fox, 549 B.R. 495 (Bkrtcy. N.D. Ill. 2016) 2.0.0. eee ees 34

Sikes v. Samuel, 559 B.R. 135, 2019 U.S. Dist. LEXIS 133758 (W.D. La.
Case 2:20-cv-05673-JMA Document 4 Filed 02/12/21 Page 4 of 45 PagelD #: 381

AU Oe) 18, 22
Simmons v. United States, 764 Fed. Appx. 98, 2019 U.S. App. LEXIS

10904, 2019 wl 1552351 (2% Cir. 2019) o.oo cceccecccecceceecescceceees 34
United States v. Crispo, 306 F.3d 71, 2002 U.S. App. Div. LEXIS 20324

(2° Cir. 2002) oo. ee ec cccccccccccuccececseseeaeeeeeeceeueeeeseceuneereeeensn 34, 35

LL U.S.C. $101 (27) occ ce cece cecceccceceteneteeeeeeeeeceevetttbebebeeeeeeeeeeei. 31
V1 U.S.C. 8105 o.oo ceceecccecececececeeeentneeseteverceeeeeteteseeeeeeeeeees 25, 28

LL U.S.C. §326 ooocccccceccccceceeececteeteeeetesteseeteisteeeseeteeeceeeee 7, 9, 26

LL U.S.C. §503(b) oo cc ccccccccecceccceececevesceeeeettaatetesceteeesettecettetececes 30

11 U.S.C. §1326 vee Love vuvetseceueseeees 8,9, 11, 22, 23, 24, 26, 28, 29, 30
28 US.C. S157 cocccccccccccccsceeceecutseeeeeceverseeseseateeesepereseseeseeeetteee. 39
28 U.S.C. 81581) oocceccccccccccecccevecenereteeeeeeseetieutsssseceteeeevetetttetesc. 1
28 U.S.C. §586(a) cocceccccccccccececeeseuseecevesecueesatsecesvereseseetettetttecese 36
28 U.S.C. §586(€) ooo. ceecicececsescececeeceeeeseseteseeseeseeeeeeeeren 8,9, 11, 24,31
28 U.S.C. §959(a) oo ccccccceccecececeeceseverseteseessseteseetersissteceeeeetereeeen 31
28 U.S.C. 81331 occcecccecccccccecceceverenttseteeeeecertrtttssttseseceecestetettttteee. 38
28 U.S.C. §1346(b) oo... ceccccccecceccseceeeecetsseeeeevtsssseveneeseee 31, 33, 35, 36, 38
28 U.S.C. §2412 oocccccccccccceceeccceeceensceceseesnseseeccersssstesecttrteseseceeeeeen 40
28 US.C. 82678 ooocccccccccccccceceeeseececevenseeseetetateeecectrttttsestettetteeeeeeen: 39
RPAPL §1302-€ .o.cccccccccececccecscececceseetevettseeeeesseecitetrisssseseseceeeetterse. 6
UCC §3-804 ooccceccccccccccccccsssnsccececevenseeeeevttattesteseetssssseceetttseteeencen 6
Julia F. Soussis (“Soussis”), the Appellant, files this Appellants’ Brief, by
and through her attorney, Jeffrey Herzberg, P.C. .
BASIS OF APPELLATE JURISDICTION
This Honorable Court has jurisdiction to determine the issues in this appeal
in accordance with the provisions set forth in 28 U.S.C. §158(1). 28 U.S.C.
§158(1) provides:

“The district courts of the United States shall have jurisdiction to hear
appeals

(1) from final judgments, orders and decrees,

of bankruptcy judges entered in cases and proceedings referred to the

bankruptcy judges under section 157 of this title. An appeal under this

subsection shall be taken only to the district court for the judicial district in
which the bankruptcy judge is serving.”

Soussis is appealing the Order Denying Debtor’s Motion Seeking
Disgorgement of the Chapter 13 Trustee’s Fees and Reimbursement of Attorney’s
Fees dated November 12, 2020 (the “Order”), along with the Memorandum
Decision Denying Debtor’s Motion Seeking Disgorgement of the Chapter 13
Trustee’s Fees and Reimbursement of Attorney’s Fees dated November 12, 2020
(the “Memorandum”) (the Order and the Memorandum are collectively referred to
as the “Decision”) of the Honorable Robert E. Grossman, one of the bankruptcy

judges of the United States Bankruptcy Court for the Eastern District of New York

(the “Bankruptcy Court”). The Order conclusively denied Soussis’s demand for
the disgorgement of Chapter 13 plan payments made to the Chapter 13 trustee and
the reimbursement of her attorney’s fees and expenses for the Chapter 13 trustee’s
failure to promptly remit said moneys to Soussis pursuant to the Federal Torts
Claim Act (the “FTCA”). The Order is a final order for purposes of this
bankruptcy appeal.

STATEMENT OF THE ISSUES AND APPLICABLE STANDARD OF
APPELLATE REVIEW

This Honorable Court must determine the following issues on this appeal:

(a) Whether the Bankruptcy Court should have ordered the disgorgement of
all of the Chapter 13 plan payments made by Soussis to the Chapter 13 Trustee
when the Chapter 13 plan was never confirmed by an order of the Bankruptcy
Court; and

(b) Whether Soussis is entitled to the reimbursement of her attorney’s fees
and expenses due to the failure of the Chapter 13 trustee to return all of the Chapter
13 plan payments to Soussis in accordance with the FTCA?

This Honorable Court must review the issues of law in a de novo manner, In
re Appontine.Com, Inc. (Broward Title Company v. Matrix Capital Bank), 321
B.R. 614, 620 (E.D.N.Y. 2003), as there are no factual disputes.
STATEMENT OF FACTS AND PROCEDURAL HISTORY OF THE CASE

The following is the facts and procedural history underlying this dispute:
l. Soussis filed a voluntary petition for relief under and pursuant to
Chapter 13 of Title 11, United States Code (the “Bankruptcy Code”) on May 20,
2019 (the “Filing Date”);

2. Soussis filed a proposed Chapter 13 plan on June 18, 2019 anda
proposed amended Chapter 13 plan on September 25, 2019;

3. notwithstanding the filing of the Chapter 13 plan on June 18, 2019
and the amended Chapter 13 plan on September 25, 2019, neither proposed
Chapter 13 plan was confirmed by an order of the Bankruptcy Court;

4. Soussis moved to dismiss her Chapter 13 bankruptcy case by motion
dated June 29, 2020:

5. the Bankruptcy Court issued the order of dismissal dated June 30,
2020 (the “Dismissal Date’’);

6. the Chapter 13 Trustee filed his final report and account for dismissed
case on October 2, 2020;

7. the Chapter 13 Trustee’s final report and account reflected that
Soussis paid the Chapter 13 Trustee in furtherance of her Chapter 13 plan
payments the total sum of Three Hundred Sixty Two Thousand One Hundred and
xx/100 Dollars ($362,100.00) from the Filing Date to the Dismissal Date (a period

of approximately 13 months);
8. the Chapter 13 Trustee only returned Three Hundred Forty One
Thousand Five Hundred and Eight and xx/100 Dollars ($341.508.00) to Soussis by
check dated July 22, 2020. In other words, the Chapter 13 Trustee retained Twenty
Thousand Five Hundred Ninety Two and xx/100 Dollars ($20,592.00) for his
purported Chapter 13 Trustee fees. And as the final report further reflected, the
Chapter 13 Trustee was disbursing moneys from the Soussis Chapter 13 account to
himself periodically without even an order of the Bankruptcy Court or notification
to Soussis;

9. Soussis filed the motion to direct the disgorgement dated August 11,
2020;

10. the United States Trustee filed its affirmation in opposition dated
September 2, 2020;

11. the Chapter 13 Trustee filed his memorandum of law in opposition
dated September 3, 2020;

12. Soussis filed her reply to the oppositions dated September 8, 2020;

13. the Bankruptcy Court heard oral argument on September 10, 2020;

14. the Bankruptcy Court issued the Decision on November 12, 2020; and

15. Soussis filed her notice of appeal on November 13, 2020.
INTRODUCTION

The Chapter 13 bankruptcy filing was necessitated as Soussis had sought a
stay pursuant to Section 362(a) of the Bankruptcy Code as the Soussis mortgage
company had commenced a mortgage foreclosure action against Soussis’s real
property known as 90 Amherst Street, Garden City, New York (the “Property”) in
the Supreme Court of the State of New York, County of Nassau (the “Supreme
Court”), in or about 2007, Index No. 007961/2007 (the “Supreme Court Action”);
the summons and complaint in the Supreme Court Action was allegedly served on
a person of suitable age and discretion, but not upon Soussis, personally. The
Debtor’s prior attorney had served a notice of appearance, but never filed an
answer or other dispositive motion to the Supreme Court Action. The Supreme
Court granted the mortgage company a default judgment against Soussis and
ultimately issued a judgment of foreclosure and sale, The Supreme Court of the
State of New York, Appellate Division, Second Judicial Department (the “Second
Department”) affirmed the order of the Supreme Court and accordingly, dismissed
the failure of the mortgagee to demonstrate its standing, JPMorgan Chase Bank,

N.A. v. Soussis, 165 A.D.3d 1240, 84 N.Y.S.3d 805 (2" Dept., 2018). The Second

 

Department stated at 165 A.D.3d at 1241:

“The defendant waived any claim that the supreme court lacked personal
Jurisdiction over her. The defendant appeared in the action by serving a
notice of appearance, and neither she nor her attorney moved to dismiss the
complaint on the ground of lack of personal jurisdiction at that time or
asserted lack of personal jurisdiction in a responsive pleading.”

(Citations Omitted). It should be further noted that Soussiss had filed a prior
Chapter 13 bankruptcy case before her retention of her current attorney, and the
mortgage company had filed a proof of claim in the prior case in which it admitted
that it did not possess the original mortgage note as required by the laws of the
State of New York to demonstrate its standing. In lieu thereof, the mortgage
company was relying on a lost note affidavit in accordance with the terms and
provisions set forth in UCC §3-804; however, the undersigned counsel believed
and continues to believe that the lost note affidavit was deficient.

The motion for dismissal of the Chapter 13 bankruptcy case was solely
based on the enactment of a new statute, namely RPAPL §1302-a, which took
effect as of December 23, 2019. RPAPL §1302-a entitled: “Defense of lack of
standing; not waived” provides:

“Notwithstanding the provisions of subdivision (e) of rule thirty-two

hundred eleven of the civil practice law and rules, any objection or defense

based on the plaintiff's lack of standing in a foreclosure proceeding related
to a home loan, as defined in paragraph (a) of subdivision six of section
thirteen hundred four of this article, shall not be waived if a defendant fails
to raise the objection or defense in a responsive pleading or pre-answer
motion to dismiss. A defendant may not raise an objection or defense of
lack of standing following a foreclosure sale, however, unless the judgment
of foreclosure and sale was issued upon defendant’s default.”

A RPAPL 1302-a standing motion was already filed on behalf of Soussis with the

Supreme Court and the mortgage company has defaulted in responding to the

6
motion; the undersigned counsel is currently awaiting the issuance of an
appropriate order from the Supreme Court.
POINT I
THE BANKRUPTCY COURT SHOULD HAVE ORDERED THE
DISGORGEMENT OF ALL OF THE PROPOSED CHAPTER 13 PLAN
PAYMENTS MADE BY SOUSSIS TO THE CHAPTER 13 TRUSTEE AS

THE SOUSSIS PROPOSED CHAPTER 13 PLAN WAS NEVER

CONFIRMED BY AN ORDER OF THE BANKRUPTCY COURT

As stated previously, the Chapter 13 Trustee retained a total of
approximately $20,592.00 of the Soussis Chapter 13 Plan payments
notwithstanding the dismissal of the Soussis Chapter 13 bankruptcy case without
the issuance of an order confirming the Soussis Chapter 13 plan. It should be
further emphasized that the Debtor’s Chapter 13 bankruptcy attorney, Ivan E.
Guerrero, Esq., had only received the total fee of Four Thousand and xx/100
Dollars ($4,000.00) relative to the $20,592.00 fee unilaterally taken by the Chapter
13 Trustee. And as will be hereafter addressed, as the Soussis’s Chapter 13 Plan
was never confirmed, the Chapter 13 Trustee should not have been permitted or
authorized to retain any fees, whether up to the 5% or 10% of all pre-confirmation
Chapter 13 Plan payments.

Section 326 of the Bankruptcy Code entitled: “Limitation on compensation

of trustee” provides in pertinent part:

“(b) In a case under chapter 12 or 13 of this title, the court may not
allow compensation for services or reimbursement of expenses of the

7
United States trustee or of a standing trustee appointed under section
586(b) of title 28, but may allow reasonable compensation under section
330 of this title of a trustee appointed under section 1202(a) or 1302(a) of
this title for the trustee’s services, payable after the trustee renders such
services, not to exceed five percent upon all payments under the plan.”

(Emphasis Added). Section 1326 of the Bankruptcy Code entitled: “Payments”
provides in pertinent part:

“(a)(1) Unless the court orders otherwise, the debtor shall commence making

payments not later than 30 days after the date of the filing of the plan or the

order for relief, ...
(2)(A) A payment made under paragraph (1){A) shall be retained by
the trustee until confirmation or denial of confirmation. If a plan is
confirmed, the trustee shall distribute any such payment in accordance
with the plan as soon as practicable. Ifa plan is not confirmed, the
trustee shall return any such payments not previously paid and
not yet due and owing to creditors pursuant to paragraph (3) to
the debtor, after deducting any unpaid claim allowed under
section 503(b). |
(3) Subject to section 363, the court may, upon notice and a hearing,
modify, increase, or reduce the payments required under this
subsection pending confirmation of a hearing.”

(Emphasis Added). Section 503(b) of the Bankruptcy Code provides for the
allowance of administrative claims including the actual, necessary costs and
expenses of preserving the estate.

28 U.S.C. §586(e)(2) provides in pertinent part:

“(1) The Attorney General, after consultation with a United States trustee
that has appointed an individual under subsection (b) of this section to serve
as standing trustee in cases under ... or chapter 12 or 13 of title 11 {11
USCS §§1181, et seq. or ... 1301 et seq.]. shall fix ---
(B) a percentage fee not to exceed—

(1) in a case of a debtor who is not a family farmer, ten percent...
Based on such maximum annual compensation and the actual, necessary
expenses incurred by such individual as standing trustee.

(2) Such individual (referring to the Chapter 13 trustee) shall collect such
percentage fee from all payments received by such individual under plans in
the cases under ... or 1301 et seq.] for which such individual serves as
standing trustee.”

Accordingly, if any fees are due and owing to the Chapter 13 Trustee, there is a
conflict of the 5% fee set forth in Section 326 of the Bankruptcy Code and the 10%
fee set forth in 28 U.S.C. §586(e)(2)(B). And more importantly, and as will be
addressed hereinafter, there may also be a conflict between the provisions set forth
in Sections 326 and 1326(2)(A) of the Bankruptcy Code and 28 U.S.C. §586(e)(2).
There are conflicting authorities as to whether the Chapter 13 Trustee can
collect any fees upon the dismissal of a Chapter 13 case, without a confirmation of

a Chapter 13 plan. In re Acevedo, 497 B.R. 112 (Bkrtcy. D.N.M. 2013) first

 

acknowledged the potential conflict between the provisions set forth in 28 U.S.C.
§586(e)(2) which authorizes the Attorney General in consultation with the Office
of the United States Trustee to fix a percentage fee for standing trustees in Chapter
12 and 13 cases and Section 1326(a)(2) of the Bankruptcy Code which provides
that the monthly pre-confirmation payments must be retained by the Chapter 13
trustee and that if a plan is not confirmed, the trustee shall return any such
payments not previously paid after deducting any unpaid claim allowed under

Section 503(b) of the Bankruptcy Code. In re Acevedo stated at 497 B.R. at 116:
“The issue before the Court is whether the trustee may be paid her
percentage fee in cases where no plan is confirmed, or instead must return to

the debtor all plan payments received after deducting any unpaid claim
allowed under §503b).”

After providing a brief summary of the parties’ arguments, In re Acevedo

discussed the construction and interpretation of the statutes. In re Acevedo stated

at 497 B.R. at 117-118:

“When interpreting federal statutes, the Court’s primary goal is to deduce
the intent of Congress from the statute’s language, and apply the statute
accordingly. (‘It is our primary task in interpreting statutes to determine
congressional intent, using traditional tools of statutory construction.’’).
When interpreting a statute, words should generally be given their ordinary
or natural meaning’ at the time Congress enacted the statute’). If the
language of a statute is clear, ordinarily the Court’s inquiry ends. (‘If the
statute is clear, our inquiry ends.’). ‘It is a well-established law of statutory
construction that, absent ambiguity or irrational result, the literal reading of a
statute controls.’’ Further, courts must read statutes as a whole, rather than
in isolation. (‘We do not ... construe statutory phrases in isolation; we read
statutes as a whole.’). Accordingly, the meaning ascribed to a particular
phrase must be consistent with the larger statutory context. (‘{S]tatutory
terms are often ‘clarified by the remainder of the statutory scheme ...
because the same terminology is used elsewhere in a context that makes [its]
meaning clear ...’’’). In general, only if the language of a statute is
ambiguous should the court consider legislative history and public policy
underlying the statute to discern its meaning. (‘Where the statute is
ambiguous, we look to the legislative history and the underlying public
policy of the statute.)(the court looks to the legislative history and the
underlying public policy only if a statute’s plain language is ambiguous as to
Congressional intent). Finally, whenever possible, the Court should
construe apparently conflicting statutes harmoniously where possible.’)
(court has an obligation to construe two statutory provisions in such a way as
to avoid conflicts between them, if such a construction is possible and
reasonable). With these principles in mind, the Court will consider the
language of the two statutes in question.”

10
(Citations Omitted). It should be further noted that a Chapter 12 case relates to a
family farmer or a fisherman with regular annual income and a Chapter 13 case
relates to an individual with regular income.

Thereafter, In re Acevedo considered both Section 1326(a)(2) of the
Bankruptcy Code and 28 U.S.C. §586(e)(2). In re Acevedo stated that the Office
of the United States Trustee had argued that the Chapter 13 trustee was entitled to
up to 10% of the amounts paid by the debtor in accordance with the provisions set
forth in 28 U.S.C. §586(e)(2). In re Acevedo stated at 497 B.R. at 119-125:

“The Tenth Circuit’s decision in Jn re BDT Farms, Inc., 21 F.3d 1019 (10"
Cir. 1994), supports this conclusion. In BDT Farms, the Tenth Circuit held
(construing 28 U.S.C. §586(e)(2)) that the Chapter 12 trustee collects the
percentage fee from the entire monthly payment specified under a Chapter
12 plan. The ‘payments’ addressed in BDT Farms are the ones referred to in
§1226(a), the parallel section to §1326(a) in Chapter 13 cases. In reaching
its conclusion, the Tenth Circuit construed ‘all payments received by such
individual [the trustee] under plan,’ contained in §586(e)(2), to mean the
entire monthly payment, without deducting a portion for the trustee’s
percentage fee.

The Court rejects the UST’s assertion that a debtor cannot ‘propose’ to pay
trustee’s fees. First, while the Court agrees that the fee percentage is fixed
as set forth in §586(e), the actual dollar amount of the fee is not fixed.
Instead, the dollar amount of the fee depends on the size of the debtor’s
monthly lump sum plan payment. Often, the debtor files a plan proposing a
smaller monthly plan payment (which would result in a smaller trustee’s
fee), while the trustee objects and argues that the monthly payment should
be larger. The fee the trustee actually collects can vary significantly,
depending on the outcome of the dispute over the size of the monthly plan
payment. Thus, although the fee percentage is mandated, the debtor
nevertheless ‘proposes’ the amount of the monthly fee when she files her
plan.

11
Second, other payments a debtor proposes to pay the trustee under
§1326(a)(1)(A) are as ‘mandatory’ as the trustee’s fee. For example, in
jurisdictions requiring residential mortgage payments to be made through the
trustee, a debtor must pay, without modification, all amounts due after
commencement of the Chapter 13 case under a residential mortgage loan in
accordance with the pre-bankruptcy agreement of the parties. Similarly,
pursuant to §1322(f) a plan may not materially alter the terms of certain
loans from ERISA-qualified plans; where such a loan is outstanding and if
the court requires that the payments be made through the trustee, the debtor
has no choice but to repay through the trustee as agreed. In either case, there
is no dispute or potential dispute to be resolved by a proposal, but the

amounts are included in the monthly payment ‘proposed’ by a plan under
§1326(a)(1)(A).

Section 1326(b) supports the Court’s interpretation of §1326(a)(1)(A).
Section 1326(b) requires the standing Chapter 13 trustee to pay the trustee’s
percentage fee ‘before or at the time of each payment to creditors under the
plan.’ But the trustee may pay creditors only under a confirmed plan. See
11 U.S.C. 1326(a)(2) (requiring the trustee to retain the payments until
confirmation or denial of confirmation, and then distribute the payments in
accordance with the plan ‘[i]fa plan is confirmed’). Because the trustee
never pays creditors if no plan is confirmed, and §1326(b) provides for
payment of trustee fees before or at the time the trustee pays creditors, it
follows that, if confirmation never happens, §1326(b) does not contemplate
payment of the trustee’s percentage fee. See Rivera, 268 B.R. at 294
(observing that §1326(b) ‘seems to assume a prior confirmation. ’).

The Court’s interpretation of §1326(a)(1)(A) is also consistent with the
overall purpose of §1326. When the Bankruptcy Code was enacted in 1978,
§1326 consisted only of what are now subparagraphs (b) and (c). There was
no mention of payments proposed by a plan, payments by the debtor to the
trustee, or disbursements of payments under a plan if a plan is not
confirmed; the section only addressed payment of the trustee’s fee and
‘payment to creditors’ to be made by the trustee. Section 1326(a) was added
in 1984, to require debtors to start making plan payments to the trustee
shortly after the case was filed and prior to plan confirmation. It seems very
unlikely Congress intended to require that debtor make only partial
payments, 1.e., the payments for the benefit of creditors but not the trustee’s
fees. The Court therefore concludes that the §1326(a}(1)(A) payments
include the trustee’s fees.

12
Finally, the Court’s interpretation of §1326(a)(1)(A) is consistent with the
structure of $1326. The UST’s proposed reading of §1326(a)(1)(A) would
mean that the debtor’s required payments to the trustee are less than the
payments the trustee must make under §1326(a)(1)(A). The better reading is
that payments proposed by a plan to the trustee under §1326(a)(1)(A)
include the trustee’s fees, so that the proposed amount matches what the
trustee is required to pay under §1326(b) and (c).

E. Section 586(e)(2) Cannot be Read in Isolation and Can be Harmonized
with $1326.

The first sentence of 28 U.S.C. §586(e)(2) can be construed in at least three
ways:

--Mandatory Construction

The subsection obligates the trustee to collect trustee fees from all payments
she receives under a plan, which includes payment of the collected fee to
herself or the UST’s System Fund even in cases where no plan is confirmed;

--Collect and Hold Construction:

The subsection requires the Trustee to collect and hold the fees until
confirmation, then to disburse them as directed by 11 U.S.C. §1326(a)(2)
and 28 U.S.C. §586(e)(2).

--Responsibility and Source Construction:

The subsection identifies the Trustee as the party responsible for collecting
the percentage fees and identifies the plan payments received by the Trustee
as the sole source for collection, but does not address when the fees should
be collected or paid to the Trustee or UST System Fund.

Each of these three constructions is plausible. Without reference to Chapter
12 and Chapter 13, the Trustee’s and UST’s proposed mandatory’
construction makes some sense. Given the Court’s interpretation of
§1326(a)(1)(A), however, the ‘mandatory payment’ interpretation of
§586(e)(2) creates a conflict with §1326 because it requires the Trustee to
collect and retain the percentage fee (or to pay any surplus to the UST’s
System Fund) in the face of §1326(a)(2)’s directive to return payments to the
debtor if a plan is not confirmed.

13
To avoid this conflict, the Court concludes that the best, harmonious reading
of the two statutes is that §586(e)(2) directs the trustee to collect and hold
the percentage fees pending plan confirmation, while §1326(a)(2) tells the
trustee when and how to disburse payments after confirmation or denial of
confirmation, including the trustee’s percentage fee. The UST points out
that §586(e)(2) requires the trustee to collect the percentage fee on all
payments received under plans, not limiting such collection to confirmed
plans. The UST points out further that in the Code, the term ‘plan’ is used to
refer to both confirmed and unconfirmed plans unless the term
‘confirmation’ or ‘confirmed’ appears in close proximity or the context
clearly dictates otherwise. The Court finds this argument persuasive as it
relates to §586(e)(2) and agrees that the trustee is to collect the percentage
fee from all payments received under both confirmed and unconfirmed
plans. This construction is consistent with the Court’s determination that
payments proposed by a plan under §1326(a)(1)(A) include all payments the
debtor makes to the trustee, including the trustee’s percentage fee. The
Court disagrees that the term ‘collect,’ as used in §586(e)(2), includes not
only setting aside funds from payments received under plans for trustee’s
fees but also paying those funds to the trustee or to the US System Fund.
Such a construction would conflict with §§1326(a)(1)(A) and 1326(b)(2).

As discussed above, §1326(b)(2) requires the trustee in unconfirmed cases to
return to the debtor all funds received, including the trustee’s fee, after
payment of administrative expenses. Consequently, even though §586(e)
does not specifically address when the collected trustee’s fees are to be paid
out, the Court rejects the UST’s construction of §586 payment of such fees
from payments in cases with unconfirmed plans.

The requirement in the second sentence of §586(e), directing the Trustee to
pay certain excess funds to the UST System Fund, does not conflict with the
Court’s interpretation of §586 and $1326. Both clauses in the second
sentence of §586(e)(2) can be reasonably interpreted only to require
payments in cases in which plans are confirmed. Nothing in the second
sentence of §586(e)(2) requires the trustee to generate such surplus by
paying her salary and operating expenses from funds collected in cases
where no plan is confirmed.

F. Comparing §1226 and §1326. The Court’s harmonization of §586 and
§1326 is further supported by the differences between §1326(a)(2) and its
Chapter 12 counterpart, §1226(a)(2). Section 1226(a) provides:

 

14
(a) Payments and funds received by the trustee shall be retained by the
trustee until confirmation or denial of confirmation of a plan. Ifa plan
is confirmed, the trustee shall distribute any such payment in
accordance with the plan. Ifa plan is not confirmed, the trustee shall
return any such payments to the debtor, after deducting—
(1) any unpaid claim allowed under section 503(b) of this title;
and
(2) if a standing trustee is serving in the case, the percentage
fee fixed for such standing trustee.

11 U.S.C. §1226(a)(emphasis added). Thus, for Chapter 12 cases,
Congress specifically addressed the issue by allowing the standing
Chapter 12 trustee to deduct her percentage fee in unconfirmed cases
from funds returned to the debtor. Congress did not, however, add
similar language to §1326(a)(2). Section 1226(a) was adopted in
1986, two years after Congress added what is now §1326(a). When
Congress enacted §1226(a), it amended §1326, leading the Court to
conclude that Congress could have easily inserted a similar provision
into §1326(a). The fact that it did not supports an inference that
Congress intended different treatment of trustee fees in Chapter 12
and 13 cases. When Congress includes particular language in one
section of a statute but omits it in another section of the same Act,’’
the difference is presumed to be intentional. (citing the foregoing
cases and stating that ‘Congress knew how to clearly express such
allowance of percentage fees, and its failure to do so in §1326(a)
indicates Congress did not intend to allow such fees in Chapter 13
cases where plans are not confirmed.’). It would be improper for the
Court to read §1226(a)(2) into Chapter 13, or to ignore the crucial
difference between the sections.

G. Rivera and Miranda. Finally, although neither Rivera nor Miranda is

 

binding on this Court, the Court remains persuaded by the reasoning in those
cases. Both Rivera and Miranda found that while §586(e) authorizes the
standing Chapter 13 trustee to collect the percentage fee and determine how
the fee shall be calculated, it must be read in conjunction with §1326, the
applicable Bankruptcy Code section which cails for the standing Chapter 13
trustee to return payments to the debtor (less administrative expenses) if a
plan is not confirmed. Miranda also found persuasive the specific language
contained in §1226 which Congress did not include in the parallel statute
applicable to substantial change in the relevant statutes, but rather on new

15
arguments about the construction of those statutes. That is too slender a
reed. The Court has considered the UST’s and the Trustee’s arguments and
found them unpersuasive.

Tl. CONCLUSION

The two statutes at issue can best be harmonized if §586(e)(2) is construed
to a) identify a source from which trustee’s percentage fees are to be paid;
and b) instruct the Trustee to collect and hold the fees pending plan
confirmation; §1326(a), in turn, dictates the conditions and timing of
payment. This construction, the Court believes, is what Congress intended,
and is a more natural reading of the subsections. The Court acknowledges
that its method of harmonizing the statutes is not totally satisfying — it is
based on a somewhat unnatural reading of the first sentence of §586(e)(2).
The only alternative, however, is a substantially less natural reading of
§1326(a). On the whole, the Court believes that its construction better
reflects legislative intent. 11 U.S.C. §1326(a)(2) and 28 U.S.C. §586(e)(2),
read together, require the Trustee to return all plan payments to the Debtors
(after deducting administrative expenses) without first deducting her
percentage fees.”

(Emphasis Added}(Citations Omitted)(Footnotes Omitted). In re Dickens, 513

 

B.R. 906 (Bkrtcy. E.D. Ark. 2014) stated at 513 B.R. at 907-908:

“The issue before the Court is whether the Trustee is permitted to retain a
collected percentage fee provided for by 28 U.S.C. §586 when the Debtors’
case was dismissed prior to confirmation of a plan. This issue has been
percolating through the courts recently. Joined by the U.S. Trustee, the
Trustee asserts that §586 unambiguously provides for the retention of the fee
in such cases. The Debtors argue that §586 is ambiguous and must be read
in conjunction with 11 U.S.C. §1326(a) of the Bankruptcy Code. By reading
these statutory provisions together, the Debtors maintain that they are
entitled to a refund of certain percentage fees collected by the Trustee in
their case. For the reasons stated below, the Court finds that the Trustee
must remit the percentage fee to the Debtors.”

16
In re Dickens while following most of the analysis set forth in In re Acevedo
further stated at 513 B.R. at 911, that the Office of the United States Trustee had a
three prong argument; it is as follows:

1. the provisions set forth is based on the provisions set forth in Section
586(e) are unambiguous and are based on the terms “plans” as used in
Section 586(e)(2) which include both confirmed and unconfirmed plans —
the court in Dickens agreed with this interpretation;

2. the Dickens court also agreed that the ordinary meaning of the phrase
“collect” is “to obtain payment”, and, accordingly, stated: “the Court
agrees that, in the context of §586(e)(2), to collect a percentage fee
means to ‘obtain payment’ of it”; and

3. in discussing the third and final prong of the United States Trustee’s
argument that when the standing trustee obtains payment of the
percentage fee, the fee cannot be returned. Dickens stated:

“In other words, to ‘collect’ a percentage fee under §586(e)({2) is to
obtain an irrevocable payment. The Court does not agree. Nothing in
the definition of ‘collect’ advanced by the U.S. Trustee mandates a view
that collection of a percentage fee is irrevocable and forever vests in the
standing trustee. See In re Acevedo, 497 B.R. 112, 122 (Bankr. D.N.M.
2013) positing ‘at least three ways to construe the first sentence in
§586(e)(2)). The trustee’s interpretation is also at odds with the Trustee’s
duty to pay into the United States Trustee Program fund any collected
fees during the fiscal year that puts her over the cap of §586(e)(2)(A).
Furthermore, the trustees’ interpretation of §586(e)(2), a provision

applicable to Chapter 12 cases, makes 11 U.S.C. §1226(a)(2)
superfluous.”

i7
In re Dickens stated at 513 B.R. at 913-914:

“Acevedo’s interpretation of ‘amount proposed by the plan to the trustee’
under §1326(a)(1)(A) makes sense. It recognizes that ‘[a] debtor’s plan
ordinarily proposes monthly lump sum payments to the trustee for the term
of the plan,’ id. at 119, which is the practice in the Eastern District of
Arkansas. At the January 30, 2014 hearing, Tracey Greenwood, case
operations administrator for the Trustee’s office, confirmed that the
percentage fee is part and parcel of the monthly lump sum payment written
down in the blank space provided for in the model plan used by debtors,
including the ones in this case. If the monthly payments do not cover the
percentage fee, Greenwood explained that the Trustee will object to the plan.
Greenwood’s testimony coupled with the reasoning of Acevedo leads to the
conclusion that the percentage fee is included and described by the statute as
an ‘amount proposed by the plan to the trustee’ under §1326(a)(1), that must
be returned to the debtor when a plan is not confirmed in accordance with
subsection (a)(2).

In summary, the Court finds that §586(e)(2) specifies the source from which
is to collect the percentage fee while §1326(a) addresses the circumstances
under which the trustee must return the collected fee to the debtor. Ifa case
is dismissed prior to the confirmation of a plan, §1326(a)(2) requires the
trustee to return the collected percentage fee to the debtor.”

Sikes v. Samuel, 559 B.R. 135, 2019 U.S. Dist. LEXIS 133758 (W.D. La. 2016),

 

concerned whether the Chapter 13 trustee was entitled to retain his percentage
commission on insurance proceeds received by the Chapter 13 trustee due to a
motor vehicle accident involving the Chapter 13 debtor’s vehicle and which
retention of fees was objected to by the secured creditor (the lien holder of the car)
and the debtor. Sikes v. Samuel stated at 559 B.R. 139-140:

“Additionally, to the extent the Nardello court interpreted 28 U.S.C.

§586(e)(2), the Court finds its analysis unpersuasive. Though the Nardello
court did recognize the statute’s language stating that only payments

18
received by the trustee ‘under plans’ qualify for the payment of a fee to the
trustee, the court never fully addressed this issue. See id. at 110-12, 116-17.
Instead, though the court quoted the ‘under plans’ language, it concluded
that ‘amounts received under plans refers to all monies received by the
standing trustee,’ essentially ignoring the ‘under plans’ language, it
concluded that ‘amounts received under plans refers to all monies received
by the standing trustee,’ essentially ignoring the ‘under plans’ language. Id.
at 111. The debtor argued that because a part of the proceeds of the sale
were never the debtor’s property at all but instead belonged to the co-
owners, the payment... Thus, because of the factual differences between this
case and Nardello and the fact that the Court finds Nardello’s interpretation
of 28 U.S.C, §596(e) to be inconsistent with the statute’s plain language, the
Court does not find the Nardello analysis persuasive.”

In re Lundy, 2017 Bankr. LEXIS 3317 (Bkrtcy. N.D. Ohio 2017) while
recognizing that there is a dispute in the interpretation of the term “to collect”
between Acevedo and Dickens and agreed with the Acevedo interpretation,
nevertheless agreed with both Acevedo and Dickens, that if a Chapter 13 plan is
not confirmed, the Chapter 13 trustee must remit all of the pre-confirmation
moneys paid to it other than the administrative expenses set forth in Section 503 of
the Bankruptcy Code. In re Lundy stated at 2017 Bankr. LEXIS 3317 at *23-*28:
“For all of the reasons discussed above, the court also agrees with the
ultimate conclusion in both Acevedo and In re Dickens that §1326(a)(2)
requires that payments received by the standing trustee under a proposed
Chapter 13 plan, which include the statutory percentage fee, must be
returned to the debtor, less allowed administrative expenses, if a plan is not
confirmed. This conclusion is supported by the language in the parallel
statute in Chapter 12, §1226. That section provides:

(statute is not repeated and restated herein).

11 U.S.C. §1226(a). So Congress knows how to provide for allowance of a
standing trustee’s percentage fee in cases where a plan is not confirmed.

19
Section §1226(a) was enacted in 1986, two years after Congress added what
is now §1326(a). At that time, §1326 was also amended, yet Congress did
not include a similar provision in §1326(a). ‘Where Congress includes
particular language in one section of a statute but omits it in another section
of the same Act, it is generally presumed that Congress acts intentionally
and purposely in the disparate inclusion or exclusion.

The conclusion that the payments received by the standing trustee under a
proposed Chapter 13 plan, including amounts for the Trustee’s percentage
fee, must be returned to the debtor if a plan is not confirmed is also
supported by the legislative history, which states that ‘[i]f a private standing
trustee serves, his fee is fixed by the Attorney General under proposed 28
U.S.C. 586(e)(2),’ which as since been redesignated as §1326(b)(2). As the
court concluded earlier, §1326(b) addresses priority claim payments made
under a confirmed plan.

The court finds Narde/lo, relied upon by the Trustee, to be factually
distinguishable and its interpretation of §1326(a)(2) and §586(e)(2)
unpersuasive. Nardello involved a Chapter 13 case in which the debtor
proposed a plan that included two sources of payments — monthly payments
and monies received from the sale of his yacht. Nardello, 514 B.R. at 115.
The debtor’s plan was never confirmed, and the case was voluntarily
dismissed. Before the cases was dismissed, the court had authorized the sale
of real estate co-owned by the debtor and two non-debtors and ordered the
trustee to hold the proceeds of the sale pending further order of the court.
The trustee paid the co-owners their share, and, on dismissal, disbursed the
proceeds remaining to the debt, less a 6.6 percentage fee on all payments
received by the trustee, including the portion of the proceeds of the sale that
belonged to the co-owners. The debtor objected to the trustee retaining any
fee, arguing that §1326(a) and (b) do not provide for payment of a
percentage fee where the case is dismissed before confirmation.

The district court rejected the debtor’s argument. It stated that ‘[i]t is clear
that the percentage fee is distinct from payment to creditors and that Section
1326(a)(2) is silent, as to whether the trustee’s percentage fee shall be
returned when a plan is unconfirmed.’ Based on that reasoning, the court
concluded that §1326(a)(2) did not require the standing trustee’s percentage
mandatory on all payments received by the trustee, including in cases
dismissed before confirmation. Later in the opinion, the court agreed with
the bankruptcy court that the payments upon which the trustee calculated her

20
percentage fee (the real estate proceeds) were not payments proposed under
the debtor’s plan and thus were not controlled by §1326(a). It further found
that it was irrelevant that no payments were made to creditors ‘because
Section 586(e)(2) is directed to ‘all payments received’ by the trustee, not
payments to creditors.’

To the extent the Nardel/o court’s conclusion was based on the fact that the
real estate sale proceeds were not a source of the payments proposed by the
debtors plan and thus that §1326(a)(2) did not apply, the case is factually
distinguishable. All of the payments to the Trustee in this case were
payments under Debtors’ proposed plan(s). To the extent the court’s
conclusion was based on its determination that §1326(a)(2) is silent as to
whether the percentage fee must be returned when a plan is not confirmed,
its analysis is unpersuasive. As discussed earlier, §1326(a)(2) addresses
what the trustee must do with the payments ‘made under paragraph (1)(A),’
which are described as payments ‘in the amount —proposed by the plan.’
Even the Nardello court found that the amounts received by the trustee

under the plan ‘cover both payments to creditors and the trustee’s percentage
fee.” The payment amounts that must be returned to debtors when their plan
is not confirmed must include the trustee’s percentage fee.

In summary, the court concludes that §586(e)(2) requires a standing trustee
to collect the applicable percentage fee from all payments that the trustee
receives under both confirmed and unconfirmed plans and to hold the fee
collected pending plan confirmation, Disbursement of the payments being
held, which include the percentage fee, is governed, by §1326(a)(2) and (b).
Where a plan is not confirmed, §1326{a)(2) requires the trustee to return all
such payments, including the statutory percentage fee being held by the
trustee, after deducting any allowed administrative expense claims.”

(Citations Omitted). And In re Evans, 2020 Bankr. LEXIS 382, 68 Bankr. Ct. Dec.

 

106, 2020 WL 739258 (Bkrtcy. Idaho 2020) stated at 2020 Bankr. LEXIS 382 at

*27:

“This Court believes the correct interpretation falls in line with the reasoning
of Acevedo, Dickens, and Lundy. Section 586(e)(2) directs the trustee to
collect and hold the payments pending plan confirmation and the source
from which to collect the percentage fee, while §1326(a)(2) tells the trustee

41
when and how to disburse payments before or after confirmation.
Accordingly, the trustee must hold the payments in her possession until
confirmation or denial of confirmation. If a chapter 13 case is dismissed
pre-confirmation, as in this case, the trustee shall return any such payments
not previously paid and not yet and owing to creditors to the debtor,
including the trustee’s percentage fees.”

Please see also In re Crespin, 2019 Bankr. LEXIS 1575 (Bkrtcy. D.N.M. 2019).
It should be further noted that the List of Changes and Updates to the
Handbook for Chapter 13 Standing Trustees dated May of 2015 stated in pertinent

part:
“If the plan is dismissed or converted prior to confirmation, the standing

trustee must reverse payment of the percentage fee that had been collected
upon receipt if there is controlling law in the district requiring such reversal

250d

OF ...:

Notwithstanding the holdings in In re Acevedo, In re Dickens, Sikes v.
Samuel, In re Lundy and In re Evans, the Bankruptcy Court in In re Soussis ruled
contrary thereto and followed the holding in In re Nardello. However, in doing so,
the Bankruptcy Court’s determination was flawed for several reasons, which are
discussed herein.

First, the Bankruptcy Court held that the monthly plan payments set forth in
11 U.S.C. §1326(a)(1) constituted a “user fee” at 2020 Bankr. LEXIS at *16.
Specifically, the Bankruptcy Court stated: “Hence, those who file for bankruptcy

must pay ‘user fees’ in exchange for the privileges and protections the Bankruptcy

Code affords” citing among other authorities, In re Nardello and In re Turner, 168

22
B.R. 882 (Bankr. W.D. Tex. 1994). Wikipedia defines the term: “user fee” as: “a
fee, tax, or impost payment to a facility owner or operator by a facility user as a
necessary condition for using the facility.” Wikipedia further stated:
“People pay user fees for the use of many public services and facilities. At
the federal level in the United States, there is a charge for walking to the top
of the Statute of Liberty, to drive into many national parks or to use
particular uses of the Library of Congress.”
Section 1326(a)(1) of the Bankruptcy Code provides:
“Unless the court orders otherwise, the debtor shall commence making
payments not later than 30 days after the date of the filing of the plan or the
order for relief, ...”
The statute never stated that the provisions thereof was a “user fee” nor
referenced said language. And the amount of the proposed plan payments has no
correlation to the number of court appearances and/or the nature and extent of
services provided by the Chapter 13 trustee, etc.; but rather, the amount of the
proposed plan payments as set forth in Section 1326(a) of the Bankruptcy Code is
based solely on the amount of disposable income of the Chapter 13 debtor. And
most importantly, the monthly plan payments are refundable in accordance with
the provisions set forth in Section 1326(b)(2) of the Bankruptcy Code unlike a user
fee. Accordingly, the plan payment referenced in Section 1326(a) is not a “user

fee”. If anything, the payment of the bankruptcy filing fees for a Chapter 13

petition may be more similar to a user fee.

23
Second, the interim “collection” of the Chapter 13 plan payments and
applying the same to the Chapter 13 trustee’s fees is directly violative of the
provisions set forth in Section 1326(b)(2)(A) of the Bankruptcy Code. As stated
previously, the first sentence of Section 1326(b)(2) provides: “A payment made
under paragraph (1)(A) shall be retained by the trustee until confirmation or denial
of confirmation.” Accordingly, the interpretation thereof by the Bankruptcy Court
that the Chapter 13 Trustee can unilaterally take all or part of the Chapter 13 plan
payments pursuant to the provisions set forth in 28 U.S.C. §586(e)(2) is directly
contrary to the provisions set forth in Section 1326(b)(2) of the Bankruptcy Code;
and more importantly, 28 U.S.C. §586(e)(2) uses the term “collect”. The word
“collect” is defined in Wikipedia and Dictionary.com as: “bring or gather together;
assemble” and Merriam -Webster Dictionary defines the word as: “to gather from a
number of sources”. In other words, the use of the word “collect” as used in 28
U.S.C. §586(e)(2) clearly means “to receive and gather” the Chapter 13 plan
payments. And at 2020 Bankr. LEXIS 3174 at *24, the Bankruptcy Court stated:
“When the fee is collected, it is severed from the portion of the plan earmarked
towards creditors.”; the word: “sever” has been defined by Wikpedia as: “divide”
and by Merriam-Webster Dictionary as “to put or keep apart”. Please note that 28
U.S.C. §586(e)(2) does not use the term “collect and disburse” or “collect and

sever”. And unlike the statement at 2020 Bankr. LEXIS 3174 at *3: “Section 28

24
U.S.C. §586 clearly does not state or provide the Chapter 13 trustee the right to
take upon collection of each plan payment, any portion of the Chapter 13 plan
payment as the Trustee’s statutory fee. In fact, In re Evans stated:

“Section 586(e)(2) directs the trustee to collect and hold the payments
pending plan confirmation and the source from which to collect the
percentage fee, while $1326(a)(2) tells the trustee when and how to disburse
payments before or after confirmation.”

Third, the Bankruptcy Court claimed that it lacks the equitable powers
pursuant to Section 105(a) of the Bankruptcy Code to mandate the disgorgement of
the ill-gotten and unwanton Chapter 13 trustee fees. Section 105(a) provides:

“The court may issue any order, process, or judgment that is necessary or
appropriate to carry out the provisions of this title.”

In fact, Anderson v. Credit One Bank, N.A. (In re Anderson), 884 F.3d 382, 2018

U.S. App. LEXIS 5703 (2™ Cir. 2017) stated at 884 F.3d at 391:

“Congress afforded the bankruptcy courts wide latitude to enforce their
own orders, specifically granting these specialty courts the power to ‘issue
any order, process, or judgment that is necessary or appropriate to carry out
the provisions of the Bankruptcy Code. 11 U.S.C. §105{a). We have
previously observed that ‘[t]he statutory contempt powers given to a
bankruptcy court under §105(a) complement the inherent powers of a federal
court to enforce its own orders.’ In re Kalikow, 602 F.3d 82, 96 (2d Cir.
2010). Neither the statutory basis of the order nor its similarity — even
uniformly—across bankruptcy cases alter the simple fact that the discharge
injunction is an order issued by the bankruptcy court and that the bankruptcy
court alone possesses the power and unique expertise to enforce it.”

Similarly, the Bankruptcy Code has the authority to issue any order in furtherance

of the provisions of the Bankruptcy Coe, and, in the instant matter, has the

25
exclusive jurisdiction to enforce the provisions set forth in Sections 326 and 1326
of the Bankruptcy Code. Accordingly, it is undisputable that the Bankruptcy Code
had jurisdiction to issue and, thereafter, enforce any order pertaining to a violation
of the provisions of Sections 326 and/or 1326 of the Bankruptcy Code, inclusive of
the equitable powers set forth in Section 105(a) of the Bankruptcy Code to carry
out the provisions of the Bankruptcy Code; and Soussis is not seeking to utilize the
provisions of Section 105(a) as “’a roving commission to do equity’” as stated at
2020 Bankr. LEXIS 3174 at *17. Rather, Soussis is seeking the enforcement of
the provisions set forth in Sections 326 and/or 1326(b) of the Bankruptcy Code.
And Soussis never sought to cause the Bankruptcy Court to determine the amount
of the Chapter 13 trustee fees, as the Chapter 13 trustee is not entitled to any part
of the Chapter 13 plan payments until and unless a Chapter 13 plan is confirmed.

Third, the Bankruptcy Code stated that an action to object to the final report
should have been filed in lieu of a motion for disgorgement of the Chapter 13
trustee fees, pursuant to Rule 5009(a) of the Federal Rules of Bankruptcy
Procedure. Please see 2020 Bankr. LEXIS 3174 at *18-*19. Rule 5009(a)
entitled: “Closing Chapter 7, Chapter 12, Chapter 13, and Chapter 15 Cases; Order
Declaring Lien Satisfied” provides in pertinent part:

“If in a Chapter 7, chapter 12, or chapter 13 case, the trustee has filed a final

report and final account and has certified that the estate has been fully
administered, and if within 30 days no objection has been filed the United

26
States trustee or a party in interest, there shall be a presumption that the
estate has been fully administered.”

Soussis never disputed that the Soussis estate has been fully administered; the only
dispute is whether the Chapter 13 Trustee should be allowed to keep the Chapter
13 Trustee percentage commission; Soussis argued that he should not be allowed
to do so and the United States Trustee and the Chapter 13 Trustee argued that he
should be allowed. And as even stated by the Bankruptcy Court, other bankruptcy
courts have permitted motions seeking the disgorgement and not as an objection to
the final report. To permit the denial of the disgorgement due to this procedural
nicety, if any, would put “form over substance” and should not be countenanced by
this Honorable Court. In fact, neither the United States Trustee nor the Chapter 13
Trustee had argued this procedural nicety. And, in fact, the Bankruptcy Court
recognized that a motion for disgorgement is appropriate in certain circumstances
in a bankruptcy proceeding, including to recover unwanton moneys. 2020 Bankr.
LEXIS 2020 at *17 (“The trustee is not charged with wrongdoing, nor can the

Court find that the Trustee has violated an order of the Court. [nm re JNL Funding

 

Corp., 620 B.R. at 25.” In In re JNL Funding Corp., 620 B.R. 25 (Bkrtcy.
E.D.N.Y. 2020) held that a liquidating Chapter 11 trustee must “disgorge”
sufficient funds of the Chapter 11 estate moneys after the Chapter 11 liquidating

trustee failed to pay the quarterly fees due and owing the United States Trustee and

27
the professional fees awarded. In re JNL Funding Corp. stated at 620 B.R. at *28-

*29:

“While the authority granted under §105(a) is equitable and broad, it does
not authorize the creation of substantive rights that are otherwise unavailable
under applicable law, or constitute ‘a roving commission to do equity.’
However, it is beyond dispute that the authority of this Court under §105(a)
includes the power to enforce its own orders. (‘The [Bankruptcy] Code
charges the bankruptcy court with carrying out its orders ... Hence, a
bankruptcy court plainly hafs] jurisdiction to interpret and enforce its own
prior orders.’

Disgorgement is an equitable remedy used to wrest ill-gotten gains from a
wrongdoer. This Court also may order disgorgement of fees to address a
breach of fiduciary duty. (‘Bankruptcy law also gives a court wide
discretion in fixing a remedy for breach of fiduciary duties by a bankruptcy
professional. The available remedies range from sanctions or the refusal,
reduction or disgorgement of attorney’s fees.

Given the broad language of §105(a), this Court may require disgorgement
when a party who bears the obligation to pay certain costs or expenses under
a confirmed Plan and who is entrusted with estate funds to make those
payments fails to do so.”

(Citations Omitted). The failure of the Chapter 13 trustee to properly disburse

funds lawfully entrusted to him in accordance with the provisions set forth in

Section 1326(b)(2) of the Bankruptcy Code is such a serious “wrongdoing” that it

is subject to “disgorgement” pursuant to the provisions set forth in Section 105(a)

of the Bankruptcy Code. And this wrongdoing was further heightened by the

periodic and interim taking of the entrusted funds throughout the course of the

Chapter 13 case without an order of the Bankruptcy Court and notice to Soussis.

28
And further, if necessary, “a bankruptcy court may conduct an independent
examination of a trustee’s final report, and, where cause exist, decline to approve
the report.” In re Sarnovsky, 436 B.R. 461, 463 (Bkrtcy. N.D. Ohio 2010) citing
among other authorities, Blodgett v. Stoebner (In re T.G. Morgan, Inc.), 394 B.R.
478, 485 (8 Cir. B.A.P. 2008). In fact, Blodgett v. Stoebner (In re T.G, Morgan,
Inc.) stated at 394 B.R. at 485:

“Although the final report in a case may present one last opportunity for a

bankruptcy court to review a trustee’s handling of an estate, the final report

is not typically the time to raise issues such as the ones being brought by the

Objectors here. If the Objectors believed that the Trustee was administering

assets belonging to them pursuant to the settlement in the FTC Action, they

had ample opportunity to raise those issues before now, and that would have
been the time in which to do so.”
Similarly, Soussis has brought to the attention of the Bankruptcy Court that the
Chapter 13 Trustee had received an unwanton amount of Chapter 13 trustee fees
and, thus, the Bankruptcy Court had an independent duty to investigate the same
and determine whether the fees were warranted by the provisions of the
Bankruptcy Code.

And although the Bankruptcy Court referenced the provisions stated in
Section 1326(b)(2) of the Bankruptcy Code, it sought to totally ignore the
provisions thereof that mandates that any and all Chapter 13 plan payments be

retained by the Chapter 13 Trustee until confirmation or denial of the Chapter 13

plan; and if the Chapter 13 case is dismissed prior to confirmation of the plan, the

29
Chapter 13 Trustee must return all of the Chapter 13 plan payments to the Debtor
less amounts already paid to creditors and any and all allowed administrative
expenses (Section 503(b) of the Bankruptcy Code claims). In short, the
Bankruptcy Court is seeking to add provisions into Section 1326(b)(2) of the
Bankruptcy Code that were never inserted by Congress.

And to augment the interpretation flaws by the Bankruptcy Court, the
Bankruptcy Court stated that the provisions set forth in Section 326 of the
Bankruptcy Code are inapplicable to standing Chapter 13 trustees. However, the
statute states:

“In a case under chapter 12 or 13 of this title, the court may not allow

compensation for services or reimbursement of expenses of the United

States trustee or of a standing trustee appointed under section 586(b) of
title 28, ...”

(Emphasis Added). The Bankruptcy Court never reconciled its determination with
the specific provisions set forth in Section 326 of the Bankruptcy Code. However,
that statute specifically states that the standing Chapter 13 trustee may not be
allowed any compensation or reimbursement of expenses.

For all of the above reasons, the Decision was flawed when it determined
that the Chapter 13 Trustee may retain his Chapter 13 statutory fee out of the
Chapter 13 plan payments when the Soussis case was dismissed without a

confirmed Chapter 13 plan.

30
POINT II

THE UNDERSIGNED COUNSEL IS ENTITLED TO AN AWARD OF
ATTORNEY’S FEES

It may be problematic whether the undersigned counsel is entitled to
attorney’s fees in accordance with the provisions set forth in the Bankruptcy Code
as Section 101(27) of the Bankruptcy Code provides an exception for the United
States Trustee while serving as a trustee in a case under this title. Brandon v.
Sherwood (In re Sann), 546 B.R. 840 (Bkrtcy. D. Mont. 2016). However, the
provisions set forth in the Federal Tort Claims Act (the “FTCA”) does provide the
right to reimbursement of attorney’s fees, 28 U.S.C. §1346(b). In the current
matter, the FTCA action seeking the payment of attorney’s fees is not being
prosecuted pursuant to the provisions to the Bankruptcy Code, but rather, the
inappropriate dissipation and taking of the escrow moneys which would be an
unlawful conversion under the laws of the State of New York and a breach of a
fiduciary duty to safeguard trust funds. And 28 U.S.C. §959(a) specifically
provides that a trustee “may be sued, without leave of the court appointing them,
with respect to any of their acts or transactions in carrying on business connected
with such property.” Additionally, as recognized by the United States Trustee in
Paragraph No. 21 of its Opposition, “any excess fees must be remitted to the
United States Trustee System Fund. 28 U.S.C. §§586(e)(1), (2), 589a(b)(8).”

28 U.S.C. §1346(b) generally provides:

31
“for injury or loss of property, or personal injury or death caused by the
negligent or wrongful act or omission of act by an employee of the
Government while acting within the scope of his office or employment,
where the United States, if a private person, would be liable to the claimant
in accordance with the laws of the place where the act or omission
occurred.”

(Emphasis Added). And as stated by the United States Supreme Court in
Berkovitz v. United States, 486 U.S. 531, 108 S.Ct. 1954, 100 L.Ed.2d 531 (1988),
there is a “discretionary” exception to said statute. Berkowitz v. United States
stated at 486 U.S. at 535-536:
“any claim ... based upon the exercise or performance or the failure to
exercise or perform a discretionary function or duty on the part of a
federal agency or an employee of the Government, whether or not the
discretion involved by abused.’ 28 U.S.C. §2680(a).
This exception, as we stated in our most recent opinion on the subject,
‘marks the boundary between Congress’ willingness to impose tort Hability
upon the United States and its desire to protect certain governmental
activities from exposure to suit by private individuals. United States v.
Varig-Airlines, 467 U.S. at 808.”
(Emphasis Added).
Under the laws of the State of New York, if an individual fails to return
rightful moneys to the proper recipient, the holder of the moneys is liable for said
sum of moneys, i.e., a robber of a retail establishment. But more importantly, the

Chapter 13 Trustee and/or the United States Trustee is acting as an escrow agent of

the Chapter 13 Plan payments paid by Soussis prior to the confirmation of her plan.

32
Sasidharan v. Piverger, 145 A.D.3d 814, 44 N.Y.S.3d 85 (2 Dept., 2016) stated at

145 A.D.3d at 815:
“An escrow agent ‘not only has a contractual duty to follow the escrow
agreement, but additionally becomes a trustee of anyone with a beneficial
interest in the trust’’ with ‘a duty not to deliver the property held in escrow
to anyone except upon ‘strict compliance with the conditions imposed’ in the
escrow agreement. Thus, an escrow agent can be held liable for breach of
the escrow agreement and breach of fiduciary duty as escrowee.”
(Citations Omitted). Accordingly, under the laws of the State of New York, the
Chapter 13 Trustee and/or the United States Trustee has breached its fiduciary duty
to Soussis, who maintains a beneficial interest in the escrowed funds until and
unless the Chapter 13 plan is confirmed. Therefore, Soussis has satisfied the first
provision set forth in 28 U.S.C. §1346(b) as a private individual/escrow agent
would be so liable under the laws of the State of New York.

The second provision of the FTCA is whether the entire return of the
escrowed moneys/the Chapter 13 Plan payments were discretionary or mandatory.
If discretionary, the Chapter 13 Trustee and/or the United States Trustee would not
have to reimburse Soussis’s legal fees and expenses; however, if said return was
mandatory, the “discretionary” aspect of the FTCA would be inapplicable.
Berkowitz v. United States stated at 486 U.S. at 536:

“Thus, the discretionary function exception will not apply when a federal

statute, regulation, or policy specifically prescribes a course of action for an

employee to follow. In this event, the employee has no rightful option but to

adhere to the directive. And if there is no discretion in the conduct for the
discretionary function exception to protect. Cf. Westfall v. Erwin, 484 U.S.

33
292, 296-297, 98 L.Ed.2d 619, 108 S.Ct. 580 (1988) (recognizing that
conduct that is not the product of independent judgment will be unaffected
by threat of liability).”

And the Second Circuit stated in Simmons v. United States, 764 Fed. Appx. 98,
2019 U.S. App. LEXIS 10904, 2019 WL 1552351 (274 Cir. 2019) at 764 Fed.
Appx. At 99-100:

“The FTCA waives sovereign immunity for certain damage claims. See 28
U.S.C. §1346(b)(1). The DFE excepts from this waiver claims ‘based upon
the exercise or performance or the failure to exercise or perform a
discretionary function or duty on the part of a federal agency or an employee
of the Government, whether or not the discretion involved be abused.’
§2680(a). The DFE applies if the challenged conduct ‘involves an element
of judgment or choice.’ Berkovitz by Berkovitz v. United States, 486 U.S.
931, 536, 108 S.Ct. 1954, 100 L.Ed.2d 531 (1988), and that judgment is
‘based on considerations of public policy.’ Id. at 537. ‘The focus of the
inquiry is not on the agent’s subjective intent in exercising the discretion
conferred by statute or regulation, but on the nature of the actions taken and
on whether they are susceptible to public policy analysis.’ United States v.
Gaubert, 499 U.S. 315, 325, 111 S.Ct. 1267, 113 L.Ed.2d 335 (1991).”

 

And while it may be further argued that the United States Trustee is not liable for

discretionary acts committed by a Chapter 7 trustee, Sharifeh v. Fox, 549 B.R. 495

 

+

529 (Bkrtcy. N. D. Hl. 2016), In re Bernard L. Madoff Inv. Secs., LLC, 2016 U.S.
Dist. LEXIS 91675 (S.D.N_Y. 2016), the dissipation of escrow funds is not a
discretionary act, but rather the proper maintenance and retention of all of the
moneys in the Trustee’s escrow account is a mandatory act.

In opposition, the United States Trustee argued that pursuant to United

States v. Crispo, 306 F.3d 71, 82, 2002 U.S. App. Div. LEXIS 20324 (2™ Cir.

34
2002) a private bankruptcy trustee is not a governmental employee, but United
States v. Crispo further stated at 306 F.3d at 81:

“The Bankruptcy Act of 1898, 30 Stat. 544 (Bankruptcy Act), which created
the position of bankruptcy trustee, gives us the answer to both questions.
The answer in each case is ‘yes.’ In §1 of the Bankruptcy Act, entitled
‘Meaning of Words and Phrases,’ Congress that the term ‘officer’ shall
include clerk, marshal, receiver, referee, and trustee.’ (Emphasis Added).
Thus, in the specific context of bankruptcy proceedings, Congress placed
trustees in the category of court officers that Cammer would list as
paradigmatic conventional officers. Accordingly, a trustee in bankruptcy is
also a conventional court officer protected by the court officer prong of
§1503 (18 U.S.C, $1503 — an obstruction charge against a bankrupt debtor
who threatened the attorney employed by the Chapter 7 trustee)”

(Emphasis Added). See also Conn. Bar Ass’n v. United States, 620 F.3d 81, 98,
2010 U.S. App. Div. LEXIS 18894 (2 Cir. 2009). Please note that both United
States v. Crispo and Conn. Bar Ass’n v. United States concerned events that

occurred since the enactment of the Bankruptcy Code. Conn. Bar Ass’n v. United

 

States held that a bankrupt debtor can be prosecuted for threatening the attorney for
the trustee and/or members of her family on federal obstruction of justice charges.
There is no reason to declare that a standing Chapter 13 Trustee appointed and
supervised by the Office of the United States Trustee is not likewise an officer of
the Bankruptcy Court, a federal court. And if an officer of the Bankruptcy Court
had misappropriated trust funds from the court registry that said officer would be

subject to an action toa FTCA action. But assuming arguendo that the Chapter 13

35
Trustee is not subject to the FTCA provisions, the United States Trustee remains
subject to FTCA actions.

The United States Trustee and its officer are also required to properly
supervise the administration of cases and standing trustees under chapter 13 of
Title 11. Please see 28 U.S.C. §586(a)(3). And as part of said duty, the United
States Trustee is to: (a) prepare procedural guidelines adopted by the Executive
Office of the United States Trustee, 28 U.S.C. §586(a)(3(A)(i); and (b) “deposit or
invest under section 345 of title 11 money received as trustee in cases under title
11. 28 U.S.C. §586(a)(S). And further as part of their responsibilities, the officers
of the United States Trustee are to review the accuracy of the final report filed by
the trustee. Please see Eresian v. Koza (In re Koza), 375 B.R. 711, 717 (1* Cir.
BAP 2007). Please see Bankruptcy Rule 5009(a). And it is indisputable that the
officers of the United States Trustee are governmental officers.

Accordingly, if there was a failure by the trustee to abide by the provisions
set forth in the Bankruptcy Code due to errors in the handbook prepared by
officials of the United States Trustee, the United States Trustee should bear said
responsibility. Herein, the inconsistency in the United States Trustee’s guidelines
are apparent; the handbook as noted in In re Evans permitted Chapter 13 trustees to
retain his or her percentage fee when a Chapter 13 case is dismissed or converted

prior to plan confirmation based solely on its brief in Antonacci in 2011 and not

36
based on an analysis by the Bankruptcy Court; thereafter, in 2015, as evidenced by
the supplement to the handbook, the United States Trustee stated that:
“If the plan is dismissed or converted prior to confirmation, the standing
trustee must reverse payment of the percentage fee that had been collected
upon receipt if there is controlling law in the district controlling law in the
district requiring such reversal or if (after consultation with the United

States Trustee) the standing trustee determines there are other grounds for
concern.”

The United States Trustee has still not proffered any authority or representation as
to why the above-referenced supplement differs between districts when the
Bankruptcy Code is a uniform law throughout the laws of the United States, which
may differ solely due to the various property and exemption laws of the various
states.

Herein, the first deposit into the Trustee’s escrow account was June 19, 2019
and on the same date, the Chapter 13 Trustee disbursed moneys from said escrow
account; on July 24, 2019, the Debtor paid $1,000,00 and the Trustee disbursed
$15 out of the escrow account. And the disbursement of $341,508.00 to Soussis
did not take place until July 22, 2020. Accordingly, the Chapter 13 Trustee had
possession of the escrow moneys for over a year and not once did the United States
Trustee question the multiple disbursements from the escrow account or even
advise the Bankruptcy Court and/or Soussis as to the questionable disbursements

from the escrow account. And was any of the Soussis percentage fees transferred

37
to the United States Trustee System Fund? Was the United States Trustee “asleep
at the wheel?”

And there was also a failure of the mandatory provision set forth in the
Bankruptcy Code to promptly review said trustee’s final report. The United States
Trustee was required to immediately bring errors in the final report to the attention
of the Chapter 13 Trustee, the Bankruptcy Court and to Soussis In the current
matter, the officers of the United States Trustee had failed to do so.

And the Decision claimed, as advocated in the United States Trustee’s
Opposition, that Soussis had not exhausted her administrative procedures.
However, as stated in Binder & Binder PC v, Barnhart, 481 F.3d 141, 2007 U.S,
App. Div. LEXIS 7133 (2"' Cir. 2006) at 481 F.3d at 151, this Honorable Court has
federal question and/or mandamus jurisdiction under the provisions set forth in 28
U.S.C. $1331 because, if such jurisdiction were unavailable, Soussis would be
unable to obtain any judicial review of its claim for reimbursement of attorney’s
fees in accordance with the FTCA, especially as there is no administrative agency
that has jurisdiction over this matter; it has never been claimed that the United
States Trustee has an office or department that handles administrative expense
claims against it such as the Social Security Administration. In fact, neither the
United States Trustee nor the Bankruptcy Court has ever furnished any information

as to the filing of administrative claims against the United States Trustee. And the

38
Bankruptcy Court never addressed the Second Circuit holding in Binder & Binder

 

PC vy. Barnhart in which the Second Circuit stated that the federal court had
Jurisdiction over claims for attorney’s fees pursuant to 28 U.S.C. §406 based on
either federal question or mandamus jurisdiction.

And it should be further noted that 28 U.S.C. §1334(a) grants the
Bankruptcy Court jurisdiction to hear and determine cases all cases under title 11,
Please see also 28 U.S.C. §157(a). And 28 U.S.C. §157(b)(1) provides:

“Bankruptcy judges may hear and determine all cases under title 11 and all

core proceedings arising under title 11, or arising in a case under title 11,

referred under subsection (a) of this title, and may enter appropriate orders

and judgments, subject to review under section 158 of this title.”
Accordingly, it is indisputable that the Bankruptcy Court had and continues to
possess the jurisdiction to hear and determine the FTCA claim, or at least, make
appropriate findings for referral to the District Court.

28 U.S.C. §2678, which is entitled: Attorney fees; penalty” further provides

in pertinent part:

“No attorney shall charge, demand, receive, or collect for services rendered
fees in excess of 25 per centum of any judgment rendered pursuant to
section 1346(b) of this title ...”

>

Accordingly, any fee for the reimbursement of her attorney’s fees and expenses to
be awarded to Soussis must be limited to 25% of the amount; if the fee awarded to

Soussis is $20,592.00, the maximum legal fee that may be awarded to Soussis is

$5,148.00.

39
The Bankruptcy Court in the Opinion referenced the Equal to Access to
Justice Act (the “EAJA”) fees, 28 U.S.C. §2412. However, 28 U.S.C.
§2412(d)(1)(B) provides that an EAJA claim does not need to be filed until “thirty
days of final judgment in the action...” To date, there has not been a final
judgment in favor of Soussis and, thus, the filing of the motion may be premature.
Further, it is questionable whether the Bankruptcy Court even has jurisdiction to
determine EAJA motions in non-adversary proceedings (please see 2020 Bankr.

LEXIS 3174 at *31-*32 and the extensive discussion of the issue in In re Teter

 

2021 Bankr. LEXIS 165, 2021 WL 371750 (Bkrtcy. N.D. Ohio 2021).
CONCLUSION
For the reasons set forth above, Soussis is entitled to the full repayment of
the Chapter 13 Plan payments that she has made, without any deduction for the
Chapter 13 Trustee’s statutory fees ($20,592.00), plus up to 25% of the amount to

be refunded ($5,148.00) in accordance with the FTCA.

Dated: Hauppauge, New York
February ;), 2021

JEFFREY HERZBERG, P.C.
Attorney for Debtor Julia F. Soussis

‘Jeffrey Herzberg
300 Rabro Drive, Suite 114
Hauppauge, New York 11788
(631) 761

Bee E

 

 

 

 

40
Case 2:20-cv-05673-JMA Document 4 Filed 02/12/21 Page 45 of 45 PagelD #: 422

Affirmation of Service
Jeffrey Herzberg, an attorney duly licensed to practice law in the courts of
the State of New York, after being duly sworn on oath, and under the penalty of
perjury, affirms that on February 12, 2021, he emailed and mailed a hard copy of
the Brief for Debtor-Appellant dated February 12, 2020, by first class mail, under
the jurisdiction of the United States Postal System, postage prepaid, to:

Michael J. Macco, Esq.
Macco Law Group, LLP
Chapter 13 Trustee

2950 Expressway Drive South
Suite 109

Islandia, New York 11749

Carprypbiafiesin

PORE ORE OLEL OOP REED
SLELERRE aes Pecth LAP beh yy REET

United States Trustee

Long Island Federal Courthouse

560 Federal Plaza, Room 560
Central Islip, New York 11722-4437

A BoB Peeistaspeyya gees
mec Ad EO Pee Ge CY

Dated: Hauppauge, New York
February 12, 2021

he A. }
ftég_!
Jeffrey Herzberg

41
